Citation Nr: 9926785	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a major 
depressive disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
subtotal gastrectomy, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952, and from November 1953 to February 1974.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), but not by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran's residuals of subtotal gastrectomy is 
manifested by medical evidence of a moderate syndrome, with 
less frequent episodes of epigastric disorders (than that 
required for a 60 percent rating), with diarrhea, but not by 
a severe syndrome, with sweating, a circulatory disturbance 
after meals, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.

3.  The veteran's right shoulder bursitis is manifested by a 
limitation of motion and functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a major 
depressive disorder, currently rated as 30 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9434 (1998).

2.  The criteria for an increased rating for residuals of a 
subtotal gastrectomy, currently rated as 40 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.110-4.113, 4.114, 
Diagnostic Code 7308 (1998).

3.  The criteria for a 20 percent rating for right shoulder 
bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5019-5201 (1998); DeLuca v. Brown, 8 Vet. App.  202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased evaluation 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he is found to have presented claims 
which are not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  A major depressive disorder

The Board has reviewed private medical records from August 
1981 to April 1998, and finds no records pertaining to 
treatment for this disorder.

An April 1998 VA psychiatric examination report indicates the 
veteran reported he was 65 years old, and the examiner 
indicated the claims file had been reviewed.  The veteran 
reported current complaints of depression, nervousness, 
difficulty staying asleep, lack of energy, concentration 
problems, low self-esteem, irritability, and panic feelings.  
He indicated his depression had "increased in frequency" 
since his retirement one year previously.  The veteran 
reported his depression probably started when his son and 
daughter-in-law were killed in a car accident in 1979 (the 
Board notes the veteran was discharged from active duty in 
1974).  He reported being a retired Postal worker, having 
worked there for 16 years prior to his retirement.  He 
reported being married once, to the same woman, for 40 years.  
He reported taking no medication for his depression.  He 
reported not having any psychiatric inpatient treatment since 
1967, and never having any psychiatric counseling.  He 
reported he had no hobbies, friends, or social activities.  
He reported he occupies himself by going for a drive or going 
to the mall with his wife.  He reported going to church.

The examiner indicated the veteran was well nourished, 
appropriately dressed, with good grooming and hygiene.  His 
speech was noted to be clear, with a good ability to express 
himself.  His affect was noted to be flat and tearful when he 
talked of his son.  His overall mood seemed depressed.  His 
orientation was noted to be appropriate and his thinking was 
noted to be spontaneous, logical, productive, and well 
organized.  The examiner indicated the veteran appeared to 
have good thought control.  The examiner indicated his 
thought content was notable for preoccupation with his son's 
death.  The veteran denied suicidal ideations.  The veteran's 
relationships with others appeared to the examiner to be 
fair, but with a low frequency of contact.  His self esteem 
appeared to be low.  His memory was noted to be fair, his 
fund of information was noted to be good, and his reasoning 
skills indicated that his thinking was primarily concrete.  
His judgment seemed good to the examiner.  His insight was 
noted to be fair, as he was aware of his symptoms but not 
aware of what he could do to help with them.  His 
intellectual functioning was noted to be average.  The 
examiner indicated the veteran was open and cooperative 
during the interview, with good eye contact.  The diagnoses 
were: (Axis I) major depressive disorder, recurrent, 
moderate; (Axis II) no diagnosis; (Axis III) ulcers, migraine 
headaches, prostate cancer in remission; (Axis IV) none; 
(Axis V) Global Assessment of Functioning (GAF) scale score 
55.

The examiner summarized that the veteran currently seemed to 
be having problems with depression.  He indicated that while 
an anxiety disorder had previously been diagnosed, the 
veteran did not demonstrate enough symptoms at the present 
time to warrant that diagnosis.  The examiner indicated the 
veteran's depression occurred on a daily basis, but may have 
been exacerbated recently by his retirement and involvement 
in fewer activities.  The examiner indicated the current 
intensity is mild to moderate, with impairment of social 
relationships, activity level, mood, and marital functioning.  
The examiner indicated the veteran should become meaningfully 
involved in medication and therapy treatment.

A major depressive disorder is rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9434.  That code is rated 
in accordance with The General Rating Formula for Mental 
Disorders, which provides that for a 100 percent evaluation 
there must be found to be total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  For a 70 percent evaluation there must be found 
to be occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech which is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.  For a 50 percent 
evaluation there must be found to be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  For a 30 percent evaluation there must be 
found to be occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In the present case, as noted above, the veteran was noted to 
be well groomed with good hygiene, his speech was clear, his 
orientation was appropriate, his thinking was logical, 
productive, and well organized, he had good thought control, 
he denied suicidal ideations, his relationships with others 
was fair, his memory was fair, his fund of information was 
good, his thinking was primarily concrete, his judgment was 
good, his insight was fair, and the examiner indicated he 
manifested a mild to moderate major depressive disorder.  He 
also assigned a 55 GAF scale score.  A 55-60 GAF scale score 
indicates both moderate symptoms and moderate difficulty in 
social and occupational functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, pp. 46-47 (1994); Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Thus, as 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, and disturbances of motivation and mood have not 
been shown, and as the examiner has indicated only a moderate 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating for a major 
depressive disorder is not warranted.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's major depressive disorder.


II.  Residuals of a subtotal gastrectomy

A thorough review of the claims file reveals the veteran has 
a long history of upper gastrointestinal problems.  He had a 
perforated ulcer in 1963, which was surgically corrected, and 
a subtotal gastrectomy in 1964.  He also had a hemorrhage 
from a duodenal ulcer in 1985.  The veteran also had surgery 
for a Barrett's esophagus in 1996.  He has also been 
diagnosed with gastroesophageal reflux disease.

A review of private medical records in the claims file from 
August 1981 to April 1998 reveal a January 1997 report which 
indicates the veteran had a hiatal hernia.  A February 1996 
report indicates a laparoscopic cholecystectomy, converted to 
an open cholecystectomy (gallbladder removal), had been 
performed.  An October 1997 radiology report indicates a 
Billroth II anastomosis had recently been accomplished.  That 
report indicated the presence of a "wisp" of 
gastroesophageal reflux with water siphonage, and that the 
Billroth Type II anastomosis was functioning well.  He has 
also had prostate surgery.

During an April 1998 VA gastrointestinal examination the 
veteran reported currently taking no antacids, but being 
prescribed Prilosec, 20 milligrams daily.  He takes no other 
histamine blockers.  He reported no recent bleeding.  He 
reported weakness, fatigue, chronic heart burn, reflux 
regurgitation at night, pain, nausea, vomiting, bloating, and 
belching.  He reported vomiting once or twice a week, 
particularly after eating greasy foods, and colic.  He 
reported no side affects from his surgeries.  He reported a 
dumping syndrome, with diarrhea, and sustained hypoglycemic 
reactions, severe in nature, once a month.  He also reported 
occasional constipation.  He reported no weight loss.  A 
complete blood count, an esophagogram, and an upper 
gastrointestinal (GI) series were performed for this 
examination.  The barium upper GI series revealed no active 
reflux disease, no ulcers, and an apparently good condition 
Billroth II gastrojejunostomy.  The diagnoses were: (1) 
chronic duodenal ulcer disease, status post perforated ulcer, 
status post surgical repair, status post subtotal 
gastrectomy, status post gastrointestinal bleeds, status post 
surgery in 1996 for Barrett's esophagus; and (2) 
gastroesophageal reflux disease.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code (DC) 7200-7348.  As 
there is no indication of any current duodenal ulcer disease, 
and since a subtotal gastrectomy has been service-connected, 
the veteran's service-connected disability must be 
characterized as a postgastrectomy syndrome, and evaluated 
under DC 7308.  38 C.F.R. § 4.114 provides that ratings under 
Diagnostic Codes 7301-7329, inclusive, will not be combined 
with each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevations to the next high rating where the 
severity of the overall disability warrants such elevation.  
DC 7308 provides that a severe syndrome, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, warrants a 60 percent evaluation.  A 
moderate syndrome, with less frequent episodes of epigastric 
disorders and with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss, warrants a 40 
percent evaluation.  A mild syndrome, with infrequent 
episodes of epigastric distress and with characteristic mild 
circulatory symptoms or continuous mild manifestations, 
warrants a 20 percent evaluation.

The above-cited medical evidence does not reveal the veteran 
suffers from a severe syndrome, with sweating, a circulatory 
disturbance after meals, weight loss, malnutrition, or 
anemia, as to warrant a 60 percent rating under DC 7308.  The 
veteran's symptoms have also been considered under DC 7305, 
which rates duodenal ulcers, DC 7306, which rates marginal 
(gastrojejunal) ulcers, and DC 7307, which rates hypertrophic 
gastritis.  The veteran's symptoms, however, are not 
productive of a severe duodenal or marginal (gastrojejunal) 
ulcer disability, with pain only relieved by standard ulcer 
therapy, recurrent hematemesis or melena, anemia, or weight 
loss productive of a definite impairment of health, which is 
required for a 60 percent rating under DC 7305 or DC 7306, 
nor of a chronic gastritis disease, with severe hemorrhages, 
or large ulcerated or eroded areas, which is required for a 
60 percent rating under DC 7307.

Accordingly, the preponderance of the evidence is against an 
increased rating for residuals of a subtotal gastrectomy, 
currently rated as 40 percent disabling.

III.  Right shoulder bursitis

A review of private medical records in the claims file from 
August 1981 to April 1998 reveal a February 1997 report which 
indicates the veteran has a history of subacromial bursitis, 
and that an injection of Marcaine and Depo-Medrol was 
administered.  The physician indicated he "brought the 
shoulder through a full range of motion" after the 
injection, and that the veteran reported subjective relief.  
March through July 1997 notes reflect that Vicodin was 
prescribed for both back and shoulder pain.  A July 1997 
report also indicates the veteran was not tender in the 
shoulder, but Lodine was prescribed for upper arm pain.  A 
subsequent July 1997 report indicates the veteran reported 
"being quite a bit improved on the Lodine."  That report 
also indicated the veteran did not want X-rays of the 
shoulder.  A September 1997 report indicates the veteran 
reported he continued to do better, being bothered by his 
shoulder a "little bit at night in bed and so forth, but 
basically he says he can live with it now."  The physician 
then noted that "[the veteran] has definitely been helped."  
An April 1998 report indicates the veteran was again 
complaining of pain in his right shoulder, so injections of 
Kenalog and Lidocaine were administered.  The veteran then 
reported immediate relief and moved his arm much better.

During an April 1998 VA orthopedic examination the veteran 
reported taking Lodine twice daily, having one steroid 
injection each year, and being right-handed.  He reported a 
sharp pain in his shoulder most of the time, and being unable 
to do repetitive activities, power work, overhead work, or 
twisting or turning activities.  He reported the joint is 
stiff, it frequently gives away, and is easily fatigued.  He 
reported no flare-ups, and that the condition was stable.  He 
denied any history of dislocation or subluxation.  The 
examiner indicated that, after administering a light residual 
function capacity test as if the veteran were a one-armed 
individual, the veteran should be able to occasionally lift 
20 pounds and frequently lift 10 pounds.  He also indicated 
the veteran should be able to sit, stand, or walk six hours 
of an eight hour day.

Upon physical examination some tenderness over the anterior 
aspect of the right shoulder was found, but the joint was not 
red, hot, swollen, nor tender, and no effusion, subluxation, 
nor dislocation was found.  Strength of the right shoulder 
was found to be 4 out of 5.  Range of motion of the right 
shoulder was found to be forward elevation of 85 degrees; 
backward elevation was 30 degrees; abduction was 90 degrees; 
adduction was 20 degrees; internal rotation was 20 degrees; 
and external rotation was 50 degrees, with pain.  X-rays were 
noted to have been taken, but are not of record.  The 
diagnosis was chronic bursitis of the right shoulder.

Bursitis is rated in accordance with 38 C.F.R. § 4.71a, DC 
5019.  A note to that code indicates it will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Disabilities of the shoulder and arm are rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5200-5203.  Two sets of ratings are given for each listed 
disability, depending on whether the disability affects the 
major (dominant) or minor shoulder and arm.  As noted above, 
the veteran has indicated he is right-handed, and the 
service-connected bursitis affects the right shoulder.  Thus, 
the rating for the major shoulder is applicable.  The 
veteran's disability cannot be evaluated under DC 5200, as 
ankylosis is not involved.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The veteran's disability cannot be 
evaluated under DC 5203, for impairment of the clavicle or 
scapula, dislocation of, as the medical evidence does not 
reveal that symptomatology.  The veteran's disability cannot 
be evaluated under DC 5202, as the medical evidence does not 
reveal humerus involvement.

38 C.F.R. § 4.71a, Plate I, indicates that normal forward 
flexion of the shoulder is 0-180 degrees, with 90 degrees 
being parallel to the ground; normal abduction is also 0-180 
degrees, with 90 degrees being parallel to the ground; normal 
external rotation is 0-90 degrees, with 0 degrees being 
parallel to the ground and 90 degrees being vertical to the 
ground; and normal internal rotation is also 0-90 degrees, 
with 0 degrees being parallel to the ground and 90 degrees 
being vertical to the ground.  38 C.F.R. § 4.71a, DC 5201, 
which rates limitation of motion of the arm, provides that a 
40 percent rating requires limitation to 25 degrees from the 
side.  A 30 percent rating requires limitation to midway 
between the side and the shoulder level.  A 20 percent rating 
requires limitation to only the shoulder level (parallel to 
the ground).  The Board finds the only medical evidence of 
record which contains range of motion findings are the 
February 1997 private treatment report, which indicated a 
full range of motion after a steroid injection, and the April 
1998 VA examination report, as noted above.  That evidence 
does not reveal that motion is limited to the shoulder level, 
which would be required for a 20 percent evaluation of the 
major arm.  That does end the Board's inquiry, however, as 
the evidence indicates pain on motion of the shoulder.

38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, which addresses pain 
causing functional loss, and DeLuca v. Brown, 8 Vet. App.  
202 (1995), indicates that pain, causing functional loss on 
use or due to flare-ups, or fatigability or incoordination 
restricting use, or loss of time from employment due to this 
condition, is for consideration. Given the veteran's 
complaints of pain on motion and after use, these symptoms 
warrant a separate 10 percent rating due to the consideration 
of a limitation of motion of the right shoulder as shown by 
the range of motion results noted in the April 1998 VA 
examination report.

Accordingly, the Board finds a 10 percent rating under DC 
5201, when combined with a 10 percent rating for functional 
loss due to pain, warrants an overall 20 percent rating for 
the veteran's right shoulder disability.

IV.  Conclusion

In reaching the decisions in Section I and II, above, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a major depressive disorder, 
currently rated as 30 percent disabling, is denied.

An increased evaluation for residuals of subtotal 
gastrectomy, currently evaluated as 40 percent disabling, is 
denied.

A 20 percent rating for right shoulder bursitis is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

